443 F.2d 376
UNITED STATES of America, Appellee,v.Anthony DELMONACO, Appellant.
No. 976, Docket 33774.
United States Court of Appeals, Second Circuit.
Argued June 4, 1971.Decided June 4, 1971.

Walter A. Twachtman, Jr., Hartford, Conn.  (Schatz & Schatz, Hartford, Conn.), for appellant.
Davis Margolis, Sp. Atty., Department of Justice (Will Wilson, Asst. Atty. Gen., Criminal Division, Stewart H. Jones, U.S. Atty., District of Connecticut, Edward F. Harrington, Sp. Atty., Department of Justice, of counsel), for appellee.
Before CLARK, Associate Justice,1 and SMITH and ANDERSON, Circuit judges.
PER CURIAM:


1
We affirmed in open court the conviction of appellant in the United States District Court for the District of Connecticut, M. Joseph Blumenfeld, Judge.



1
 Sitting by designation